Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-7 are pending and examined herein. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “decommission head”, and “separator” as recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 introduces the 35 U.S.C 112(f) limitation “decommission head” The specification fails to explicitly define the structure associated with the “decommission head” limitation (it is mentioned at Pg. 6 ln 5, but the specification does not explicitly define the structure).  As shown in Fig. 3, the decommission head (labeled 141) is illustrated as a black box diagram and does not further define the structure required. Accordingly, this limitation lacks an adequate written description as required by 35 U.S.C 112(a). MPEP 2181(IV). 
Claim 1 introduces the 35 U.S.C 112(f) limitation “separator” The specification fails to explicitly define the structure associated with the “separator” limitation (it is mentioned at Pg. 6 ln 11-15, but the specification does not explicitly define the structure).  The specification states that the separator may be a driver, a drill, a desalinizer or a radiac meter. However, the specification fails to explicitly define the required structure of the separator required for performing the functional limitations of separating and desalinizing the shield slab as recited in claim 1.  Accordingly, this limitation lacks an adequate written description as required by 35 U.S.C 112(a). MPEP 2181(IV). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a decomissioner for decommissioning a shielding slab installed on the circular rail and installed on an inner wall” which renders the claim indefinite. It is unclear what structural elements are installed on what. For example, it is unclear if the decomissioner is installed on the circular rail and inner wall or if the shielding slab is installed on the circular rail and inner wall. 
Claim 1 recites the limitation “a separator installed in the decommission head and separating and desalinizing the shielding slab” which renders the claim indefinite. It is unclear how the separator is separating and desalinizing the shielding slab. As disclosed in the instant specification, “the separator 142 may separate the shielding slab… the separator may be a driver or a drill” and “a desalinizer may be installed in the separator” (Pg. 6 ln 9-17). The separator and desalinize appear to be two different structure. As such, the required structure of the separator is unclear such that it separates and desalinizes the shielding slab. Moreover, the recitation of “separating and desalinizing” is also indefinite as the limitation is a method step and the claim is a device. 
Claim 1 recites the limitation “a gripper… gripping the separated shielding slab” which renders the claim indefinite. The recitation of “gripping…” is indefinite because it is a method step and the claim is directed towards a device. 
Claim 2 recites the limitation “a shielding slab” which is unclear. It is unclear if it is introducing a new shielding slab or is intended to refer to the shielding slab introduced in claim 1. 
Claim 3 recites the limitation “wherein the shielding slab is installed on a boundary of a biodegradable concrete of the heavy water reactor and an end shield” which renders the claim indefinite. The structural cooperative relationship between the concrete of the reactor and the end shield is undefined. As such, the bounds in which the shielding slab is installed is unclear. 
Claim 3 recites “and has a circular ring shape” which renders the claim indefinite. It is unclear what this limitation is referring to. What has a circular ring shape? Further, the recitation of a circular ring shape is undefined. A ring shape inherently has a circular shape. 
Claim 4 recites the limitation “a fixer fixing the circular rail by connecting portions facing each other on the circular rail” which renders the claim indefinite. A “fixer” is not a term of the art and the scope of the structure required by the claim is unclear. Moreover, the recitation and meaning of “connecting portions facing each other” is undefined. 
Claim 5 recites “a supporter” which renders the claim indefinite. A “supporter” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree and one of ordinary skill in the art would not be reasonably apprised by the scope of the invention. It is unclear what the scope of the structure required by the claim is.
Claim 7 recites the limitation “a level-off unit” which renders the claim indefinite. A “level-off unit” is not a term of the art and therefore it is unclear what the scope of the structure required by the claim is. Moreover, the recitation of “measuring and maintaining a leveling-off state of the decommission head” is also indefinite as the limitation is a method step and the claim is a device. 
Claim limitations “decommission head”, and “separator” as recited in claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of the structure associated with these terms. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rokuro et al. JPH05273390 in view of Lee KR 20130164161. 
Regarding claim 1, Rokuro discloses a device for separating a shielding slab for a heavy water reactor, comprising: a body (4d); a circular rail (4c) installed on at least one side of the body (see Fig. 3); and a decommissioner (5) for decommissioning a shielding slab (8) installed on the circular rail (5 is installed on 4c) and installed on an inner wall of a heavy water reactor (1a), wherein the decommissioner includes a decommission head (5a) moving on the circular rail ([0013-0015]; 5a moves on 4c), a separator installed in the decommission head (Fig. 8: 15; [0017] “core bit 15 for drilling cut the tip end of the vertical direction as shown in FIG. 8 of the cylinder device 5b is also attached”) and separating the shielding slab (see Fig. 8). Rokuro does not explicitly teach desalinizing the shielding slab, and a gripper installed in the decommission head and gripping the separated shielding slab.
  Lee teaches a decommissioning device (Fig. 1) comprising a decommission head (114), a separator (130 of arm 122) installed in the decommission head (114) and separating and desalinizing the cut object ([0022] 130 includes a water-jet which is capable of separating and desalinizing a cut object) and a gripper (130 of arm 120) installed in the decommission head (114) and gripping the object ([0022] “gripper”). It would have been obvious to modify the decomissioner of Rokuro with the separator and gripper of Lee for the predictable advantage of safely decommissioning the reactor shielding. As lee teaches, the decommissioner “minimizes the number of process of the deconstruction work and the number of process decreases the dismantlement period” ([0006]). 
Regarding claim 2, the above-described combination teaches all the elements of the parent claim. Rokuro as modified by Lee teaches a decommissioner including a separator and gripper and Rokuro further discloses wherein the decommissioner further includes a basket (Fig. 16: 20) for collecting a shielding slab (8) separated from the inner wall of the heavy water reactor ([0020]). 
Regarding claim 3, the above-described combination teaches all the elements of the parent claim. Rokuro further discloses wherein the shielding slab is installed on a boundary of a biodegradable concrete of the heavy water reactor (see Fig. 8,12:  inner boundary of 1) and an end shield (see Fig. 1: outer boundary of 1), and has a circular ring shape (see Fig. 1: 1 has a circular ring shape), and the decommissioner moves on the circular rail and decommissions the shielding slab ([0013-0015]; [0020]). 
Regarding claim 4, the above-described combination teaches all the elements of the parent claim. Rokuro further discloses a fixer (11,12) for fixing the circular rail by connecting portions facing each other on the circular rail (see Fig. 4; [0014]). 
Regarding claims 5 and 6, the above-described combination teaches all the elements of the parent claim. Rokuro further discloses a supporter (Fig. 13: 14) for supporting the body (14 supports 4c), wherein the supporter is movable ([0013] “the rolling elements assembly on the rail 14”). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rokuro et al. JPH05273390 in view of Lee KR 20130164161 and further in view of Roh KR 20070137350. 
Regarding claim 7, the above-described combination teaches all the elements of the parent claim. Rokuro nor Lee explicitly disclose a level-off unit. 
Roh teaches a device comprising a level-off unit (90; [0032] “balance adjusting unit”) installed in the frame (20) and measuring and maintaining a leveling-off state of the frame ([0032] “The balance adjusting unit 90 is installed in the frame 20 to prevent the frame 20 from being inclined toward the gripping member 70 by the gripping member 70”). It would have been obvious to one of ordinary skill in the art to modify the decomissioner of Rokuro-Lee with the level off unit of Roh for the predictable advantage of preventing the decommissioning head from tilting to ensure a precise cut and removal of the shielding slab. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646